Citation Nr: 0203265	
Decision Date: 04/10/02    Archive Date: 04/18/02	

DOCKET NO.  01-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinochoroiditis with a history of chorioretinitis and 
iritis of the left eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The record reflects that service connection, for treatment 
purposes only, has been granted for retinochoroiditis with a 
history of chorioretinitis and iritis of the left eye by RO 
decision in August 1987.


FINDINGS OF FACT

1.  A July 1987 Board decision held that the appellant's 
discharge from military service, in January 1973, constitutes 
a bar to veteran's benefits based upon the period of service 
from December 8, 1969, to January 19, 1973.

2.  Evidence received since the July 1987 Board decision is 
not new and does not bear directly and substantially on the 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the appellant's 
claim.


CONCLUSION OF LAW

New and material evidence has not been received, the July 
1987 Board decision is final, and the claim of entitlement to 
service connection for retinochoroiditis with a history of 
chorioretinitis and iritis of the left eye is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence) the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim) and 
38 C.F.R. § 3,156(c)(4)(iii) (medical examination or opinion 
only after new and material evidence is presented) are 
effective prospectively for claims filed on or after August 
29, 2001.  The appellant's claim to reopen was filed prior to 
August 29, 2001.

The August 2000 RO decision denied the appellant's 
application to reopen his claim of entitlement to service 
connection for retinochoroiditis with a history of 
chorioretinitis and iritis of the left eye on the grounds 
that a July 1987 Board decision had found that his discharge 
from military service in January 1973 was under other than 
honorable conditions and constituted a bar to the award of 
veteran's benefits for the appellant's period of service from 
December 8, 1969, to January 19, 1973; and that new and 
material evidence to reopen his claim had not been submitted.  
The appellant and his representative were furnished with a 
statement of the case setting forth the governing legal 
authority, the evidence considered, and the reasons for the 
denial of his application to reopen.  At the time the 
appellant and his representative were furnished with the 
statement of the case the appellant was also supplied with 
DD Form 293.  

During the appellant's personal hearing, in December 2001, he 
indicated that he had submitted the DD Form 293 and received 
a response from the Department of the Army.  He indicated 
that they had again denied an upgrade of his discharge.  The 
appellant has submitted duplicate copies of records relating 
to his discharge and VA treatment records have been obtained.  
Therefore, the VA has complied with the provisions of the 
VCAA and the Board may proceed without prejudice to the 
appellant because there is no indication that any further 
notification or evidentiary development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The evidence of record at the time of the July 1987 Board 
decision reflects that the appellant entered his initial 
period of military service in December 1967.  In September 
1969 he was discharged for the purpose of reenlisting.  This 
period of service continued from September 1969 to January 
1973.  The record also indicates that the appellant was not 
eligible for an unconditional discharge at the time of his 
discharge for purposes of reenlistment in September 1969, but 
would have been eligible for an unconditional discharge at 
the expiration of his first term of service on December 7, 
1969, except for the intervening enlistment.  Therefore, it 
was determined that the period of service from December 7, 
1967, to December 7, 1969, was under honorable conditions.  
38 C.F.R. § 3.13(c) (2001).

The record further reflects that the period of service from 
December 8, 1969, to January 19, 1973, ended with the 
appellant being discharged under other than honorable 
conditions.  The record indicates that it was during this 
latter period, in 1971, that the appellant's left eye 
disability arose.  The record also indicates that during the 
latter period of service the appellant received nonjudicial 
punishment for both misconduct and being absent without leave 
(AWOL).  During this latter period of service he was also 
convicted by special Courts-martial on charges of wrongful 
possession of Heroin and drug equipment, wrongful 
appropriation of money, and other periods of AWOL.  Following 
a separate subsequent period of AWOL the appellant was 
discharged on January 19, 1973, under other than honorable 
conditions.

The record prior to the Board's July 1987 decision also 
contained evidence that the appellant's discharge under other 
than honorable conditions had been reviewed, in July 1977, by 
a special discharge review program, with the appellant being 
notified, in August 1977, that his discharge had been 
upgraded to under honorable conditions (general).  The record 
also contained evidence that the appellant's upgraded 
discharge had been rereviewed by the Army Discharge Review 
Board, as required by Public Law 95-126.  As a result of that 
review the Army Discharge Review Board determined that the 
appellant did not qualify for upgrading under the new 
uniformed standards for discharge review.  Therefore his 
upgraded discharge under the special discharge review program 
was not affirmed and he would not be able to use that 
discharge to qualify for benefits under the VA.

The Board's July 1987 decision held that the appellant's 
discharge in January 1973 was issued under dishonorable 
conditions for willful and persistent misconduct.

If a claim for service connection was previously denied, an 
appellant must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

If the former service member did not die in service, 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2001).  A discharge or release because of willful 
and persistent misconduct will be considered to have been 
issued under dishonorable conditions.  Willful and persistent 
misconduct includes a discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(b)(4) (2001).

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet.  App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  A 
discharge issued under honorable conditions is binding on VA.  
38 C.F.R. § 3.12(a).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is 
a bar to the payment of benefits unless it is found that the 
person was insane at the time of committing the offense.  
38 C.F.R. § 3.12(b).  An absence without leave cannot 
constitute a minor offense for purposes of willful and 
persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 
445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 
(1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
appellant has presented new and material evidence.  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."

The additional evidence added to the record since the July 
1987 Board decision continues to reflect that the disability 
related to the appellant's left eye occurred in 1971 and also 
continues to reflect the same information that was of record 
with respect to the appellant's discharge in January 1973 
under other than honorable conditions.  The additional 
evidence added to the record also includes duplicate 
information regarding the special discharge review board that 
upgraded the appellant's discharge.  See 38 C.F.R. § 3.12(h) 
(2001).  There is no additional evidence that has been added 
to the record that indicates that the appellant was insane at 
the time of any of the misconduct.  He did indicate, during 
the December 2001 personal hearing, at page 8 of the 
transcript, that one of the AWOL's was related to his 
father's illness.  However, this does not bear directly and 
substantially on the specific matter under consideration 
because it does not cause the AWOL to be a minor offense, nor 
does it address a state of insanity at the time of the AWOL, 
nor does it address whether the appellant's other service was 
otherwise honest, faithful and meritorious.

Because the additional evidence submitted does not provide 
any further information with respect to whether the appellant 
was insane at the time he committed the offenses that 
resulted in his discharge in January 1973, does not indicate 
that his left eye disability had its onset other than during 
the period of service from December 8, 1969, to January 19, 
1973, and does not indicate that his January 1973 discharge 
has been upgraded, the evidence is not new and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has not been presented and the July 1987 
Board decision is final.  The appellant's claim of 
entitlement to service connection for retinochoroiditis with 
a history of chorioretinitis and iritis of the left eye is 
not reopened.


ORDER

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for retinochoroiditis with a history of 
chorioretinitis and iritis of the left eye is denied.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

